       Case 1:19-cv-11018-AT-KNF Document 103 Filed 03/08/21 Page 1 of 2




                                                                                                          3/8/2021

          TELEPHONE: 1-212-558-4000
                                                                    125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                 ______________________

                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                    BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                                       March 6, 2021

BY CM/ECF AND EMAIL

Hon. Analisa Torres,
   United States District Court,
      Southern District of New York,
          Daniel Patrick Moynihan U.S. Courthouse,
              500 Pearl Street,
                  New York, NY 10007-1312.

       Re:      Contrarian Capital Management LLC, et al. v. Bolivarian Republic of Venezuela,
                19 Civ. 11018 (S.D.N.Y.) (rel. Nos. 18 Civ. 11940 and 19 Civ. 03123)

Dear Judge Torres:

               I write on behalf of Defendant the Bolivarian Republic of Venezuela (the
“Republic”) in the above-captioned action (the “Action”). On October 1, 2020, this Court entered
an order that, among other things, directed Plaintiffs to submit a motion for attorney’s fees by
October 30, 2020, and the Republic to oppose any such motion by November 30, 2020. ECF No.
74. On October 30, Plaintiffs filed their Motion for Attorney Fees (“Plaintiffs’ Fee Motion”). ECF
Nos. 82-83. In order to allow for settlement discussions, the parties have made five prior extension
requests, which the Court granted. ECF Nos. 85-88, 94-95, 97-100. The opposition is now due
on Monday, March 8, 2021.

                 The parties are continuing to engage in active, good faith discussions to attempt to
reach a consensual resolution of this matter. The parties have made substantial progress but in
order to facilitate discussions they now jointly request a two-stage extension to file the opposition:
a one-week extension (to March 15, 2021) and, unless either party files by Friday, March 12, 2021,
an objection to the further extension, a one-month extension to April 15, 2021.

                We appreciate the Court’s indulgence in this further request, and hope to be able to
Case 1:19-cv-11018-AT-KNF Document 103 Filed 03/08/21 Page 2 of 2
